Title: From Thomas Jefferson to James Martin, 23 February 1798
From: Jefferson, Thomas
To: Martin, James


          
            Sir
            Philadelphia. Feb. 23. 1798.
          
          I recieved after my return home in July last your obliging letter inclosing an oration pronounced at Jamaica in Long island on the 4th. of July 1796. a singular concurrence of name with one or two other circumstances occasioned me to ascribe it to another gentleman from whom I had parted a few days before only; and to write to him a letter of acknolegement. it was not till I had the pleasure of seeing Colo. Burr here lately that the error was discovered. permit me now to correct it, and to return my thanks for the piece inclosed to me. it contained sentiments of policy precious to my heart, and which have been the pursuit of my life, and expressed in language equal to the subject and occasion. it is a pity that such a pen should not be more employed. the times call for it: the cause is worthy of it; and if heaven is prospering the bloody energies of liberty on the other side the water, it could not be indifferent to the milder efforts of persuasion here. pardon this liberty; accept a repetition of my acknolegements and assurances of the esteem & respect with which I am Sir
          Your most obedt. & most humble servt
          
            Th: Jefferson
          
        